The judgment of the Supreme Court was entered January 20th 1879,
Per Curiam.
A careful examination of the charge of the learned judge below, and of his answers to the plaintiff’s points, has satisfied us that none of the assignments of error in this case ought to be sustained. The decision of this court in Mullan v. The Steamship Company, 28 P. F. Smith 25, was closely followed. It was left to the jury to find whether the chief stevedore, Manning, was a simple agent — with the instruction that if he was, the company was liable; but not if he was in an independent employment. If, however, the accident resulted from the negligence of the master or crew, then the company was not liable to another of the crew. There was no evidence in the cause that the company had placed the entire charge of its business in the hands of either the master or chief stevedore, so as to make the negligence of either their negligence. The entire case was properly submitted to the jury as presenting questions of fact for their decision. We must take the whole charge and answers together, and not separate parts by themselves.
Judgment affirmed.